Name: Commission Regulation (EC) No 1337/2002 of 24 July 2002 amending Regulation (EC) No 76/2002 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries
 Type: Regulation
 Subject Matter: trade policy;  iron, steel and other metal industries;  trade;  cooperation policy;  international trade
 Date Published: nan

 Avis juridique important|32002R1337Commission Regulation (EC) No 1337/2002 of 24 July 2002 amending Regulation (EC) No 76/2002 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries Official Journal L 195 , 24/07/2002 P. 0025 - 0031Commission Regulation (EC) No 1337/2002of 24 July 2002amending Regulation (EC) No 76/2002 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994 on common rules for imports and repealing Regulation (EC) No 518/94(1), as last amended by Regulation (EC) No 2474/2000(2), and in particular Article 11 thereof,Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83(3), as last amended by Regulation (EC) No 1138/98(4), and in particular Article 9(1) thereof,Consultations having taken place within the committees set up under the Regulations referred to above,Whereas:(1) On 20 March 2002, the United States of America introduced a "Section 201" safeguard in the shape of tariff quotas and additional duties ranging from 8 % to 30 % ad valorem on various categories of steel products. These severe American restrictions threaten to deflect a large amount of such products away from the United States of America and onto the Community market and thus to harm Community producers.(2) Commission Regulation (EC) No 560/2002(5), as last amended by Regulation (EC) No 1287/2002(6), imposed provisional safeguard measures against imports of fifteen categories of steel products, after the Commission had noted a considerable increase in these imports over the period 1998 to 2001 and had made a preliminary determination that there was clear evidence that this increase in imports, at low prices, threatened to damage Community producers. The Commission also concluded that the increased imports were being caused by trade deflection resulting from the increasingly protectionist stance of the United States of America. Furthermore, the Commission is currently conducting a "safeguard" inquiry into the products covered by these provisional measures and six other categories of products.(3) External trade statistics for the Community are not available within the time limits laid down by Commission Regulation (EC) No 1917/2000 of 7 September 2000 laying down certain provisions for the implementation of Council Regulation (EC) No 1172/95 as regards statistics on external trade(7), as amended by Regulation (EC) No 1669/2001(8).(4) Commission Regulation (EC) No 76/2002(9) introduced prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties. The products covered by the Regulation do not correspond exactly to those covered by the United States of America safeguard measures. Furthermore, the Regulation does not apply to imports originating in countries belonging to the European Free Trade Association (EFTA), in countries party to the Agreement on the European Economic Area (EEA) or in Turkey. It is apparent that there is a need for statistics to enable rapid analysis of import trends for all iron and steel products liable to be deflected onto the Community market in the wake of the United States of America measures referred to above, irrespective of their geographic origin.(5) The scope of prior surveillance must therefore be extended in terms of both the products covered and geographic origin.(6) Regulation (EC) No 76/2002 must be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 76/2002 is amended as follows:1. Article 1(1) is replaced by the following: "1. The release for free circulation in the Community of iron and steel products covered by the ECSC and the EC Treaties listed in Annex 1 shall be subject to prior Community surveillance in accordance with Articles 11 and 12 of Regulation (EC) No 3285/94 and Articles 9 and 10 of Regulation (EC) No 519/94. This applies to imports originating in all non-member countries. However, products which are subject to a double-checking agreement established between a non-member country and the Community shall be subject to the conditions established by that agreement and not to this Regulation."2. The Annex is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 349, 31.12.1994, p. 53.(2) OJ L 286, 11.11.2000, p. 1.(3) OJ L 67, 10.3.1994, p. 89.(4) OJ L 159, 3.6.1998, p. 1.(5) OJ L 85, 28.3.2002, p. 1.(6) OJ L 187, 16.7.2002, p. 25.(7) OJ L 229, 9.9.2000, p. 14.(8) OJ L 244, 21.8.2001, p. 3.(9) OJ L 16, 18.1.2002, p. 3.ANNEX"ANNEXList of products subject to prior surveillance7207 11 147208 10 007208 25 007208 26 007208 27 007208 36 007208 37 107208 37 907208 38 107208 38 907208 39 107208 39 907208 40 107208 40 907208 51 107208 51 307208 51 507208 51 917208 51 997208 52 107208 52 917208 52 997208 53 107208 53 907208 54 107208 54 907208 90 107208 90 90 (1)7209 15 007209 16 107209 16 907209 17 107209 17 907209 18 107209 18 917209 18 997209 25 007209 26 107209 26 907209 27 107209 27 907209 28 107209 28 907209 90 107209 90 907210 11 107210 11 90 (2)7210 12 117210 12 197210 12 90 (3)7210 20 107210 20 90 (4)7210 30 107210 30 90 (5)7210 41 107210 41 90 (6)7210 49 107210 49 90 (7)7210 50 107210 50 90 (8)7210 61 107210 61 90 (9)7210 69 107210 69 90 (10)7210 70 317210 70 397210 70 90 (11)7210 90 317210 90 337210 90 387210 90 90 (12)7211 13 007211 14 107211 14 907211 19 207211 19 907211 23 107211 23 517211 23 91 (13)7211 23 99 (14)7211 29 207211 29 50 (15)7211 29 90 (16)7211 90 117211 90 19 (17)7211 90 90 (18)7212 10 107212 10 917212 10 93 (19)7212 10 99 (20)7212 20 117212 20 19 (21)7212 20 90 (22)7212 30 117212 30 19 (23)7212 30 90 (24)7212 40 107212 40 917212 40 93 (25)7212 40 95 (26)7212 40 98 (27)7212 50 317212 50 517212 50 58 (28)7212 50 75 (29)7212 50 91 (30)7212 50 93 (31)7212 50 97 (32)7212 50 99 (33)7212 60 117212 60 19 (34)7212 60 917212 60 93 (35)7212 60 99 (36)7213 10 007213 20 007213 91 107213 91 207213 91 417213 91 497213 91 707213 91 907213 99 107213 99 907214 20 007214 30 007214 91 107214 91 907214 99 107214 99 317214 99 397214 99 507214 99 617214 99 697214 99 807214 99 907215 90 107216 10 007216 21 007216 22 007216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 997216 33 107216 33 907216 40 107216 40 907216 50 107216 50 917216 50 997216 99 107221 00 107221 00 907222 11 117222 11 197222 11 217222 11 297222 11 917222 11 997222 19 107222 19 907222 20 11 (37)7222 20 19 (38)7222 20 21 (39)7222 20 29 (40)7222 20 31 (41)7222 20 39 (42)7222 20 81 (43)7222 20 89 (44)7222 30 107222 30 51 (45)7222 30 91 (46)7222 30 98 (47)7222 40 107222 40 307222 40 91 (48)7222 40 93 (49)7222 40 99 (50)7223 00 11 (51)7223 00 91 (52)7223 00 19 (53)7223 00 99 (54)7225 11 007225 19 107225 19 907225 20 207225 20 907225 30 007225 40 207225 40 507225 40 807225 50 007225 91 107225 91 90 (55)7225 92 107225 92 90 (56)7225 99 107225 99 90 (57)7226 11 107226 11 90 (58)7226 19 107226 19 307226 19 90 (59)7226 91 107226 91 907226 92 107226 92 90 (60)7226 93 207226 93 80 (61)7226 94 207226 94 80 (62)7226 99 207226 99 80 (63)7227 90 107228 10 107228 10 307228 20 117228 20 197228 20 307228 30 207228 30 417228 30 497228 30 617228 30 697228 30 707228 30 897228 60 107228 70 107228 70 317228 80 107228 80 907301 10 00 (64)Complete CN heading 7304 (65)Complete CN heading 7306 (66)7307 91 00 (67)7307 93 11 (68)7307 93 19 (69)7307 99 30 (70)7307 99 90 (71)LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES/LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER/LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN/Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã /LIST OF THE COMPETENT NATIONAL AUTHORITIES/LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES/ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI/LIJST VAN BEVOEGDE NATIONALE INSTANTIES/LISTA DAS AUTORIDADES NACIONAIS COMPETENTES/LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA/FÃ RTECKNING Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETERBELGIQUE/BELGIÃ MinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiquesServices "Licences"Rue GÃ ©nÃ ©ral Leman 60 B - 1040 Bruxelles Fax: (32-2) 230 83 22 Ministerie van Economische Zaken Bestuur van de Economische BetrekkingenDienst VergunningenGeneraal Lemanstraat 60 B - 1040 Brussel Fax: (32-2) 230 83 22DANMARKErhvervsfremme StyrelsenÃkonomi- og ErhvervsministerietVejlsÃ ¸vej 29 DK - 8600 Silkeborg Fax: (45) 35 46 64 01DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D - 65760 Eschborn 1 Fax (49-61) 969 42 26Ã Ã Ã Ã Ã Ã Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ¡Ã ¿Ã Ã ½Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR - 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¦Ã ±Ã ¾: (3010) 328 60 94ESPAÃ AMinisterio de EconomÃ ­a SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana 162 E - 28046 Madrid Fax: (34) 915 63 18 23/(34) 913 49 38 31FRANCEService des industries manufacturiÃ ¨resDIGITIP12, rue Villiot - BÃ ¢timent LE BERVIL F - 75572 Paris Cedex 12 Fax: (33) 153 44 91 81IRELANDDepartment of Enterprise and Employment Import/Export Licensing, Block C Earlsfort CentreHatch StreetDublin Ireland Fax: (353-1) 631 28 26ITALIAMinistero delle AttivitÃ produttive Direzione generale per la Politica commerciale e per la gestione del regime degli scambi Viale America 341 I - 00144 Roma Telefax (39-06) 59 93 22 35/59 93 26 36LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BP 113 L - 2011 Luxembourg Fax: (352) 46 61 38NEDERLANDBelastingdienst/Douane centrale dienst voor in- en uitvoer Postbus 30003, Engelse Kamp 2 9700 RD Groningen Nederland Fax (31-50) 523 23 41Ã STERREICHBundesministerium fÃ ¼r Arbeit und Sozialordnung. AuÃ enwirtschaftsadministration Landstrasser HauptstraÃ e 55-57 A - 1030 Wien Fax (43-1) 711 00 8386PORTUGALMinistÃ ©rio da Economia DirecÃ §Ã £o-Geral das RelaÃ §Ã µes EconÃ ³micas Internacionais AlfÃ ¢ndega de Lisboa, Largo do Terreiro do Trigo P - 1100 Lisboa Fax: (351) 21 881 42 61SUOMI/FINLANDTullihallitus PL 512 FIN - 00101 Helsinki Faksi (358-9) 614 28 52 Tullstyrelsen PB 512 FIN - 00101 Helsingfors Fax (358-9) 614 28 52SVERIGEKommerskollegium PO Box 6803 S - 113 86 Stockholm Fax (46-8) 30 67 59UNITED KINGDOMDepartment of Trade and Industry Import Licensing Branch Queensway House - West Precinct Billingham TS23 2NF Cleveland United Kingdom Fax (44) 1642 533 557(1) Products regulated by the EC Treaty.(2) Products regulated by the EC Treaty.(3) Products regulated by the EC Treaty.(4) Products regulated by the EC Treaty.(5) Products regulated by the EC Treaty.(6) Products regulated by the EC Treaty.(7) Products regulated by the EC Treaty.(8) Products regulated by the EC Treaty.(9) Products regulated by the EC Treaty.(10) Products regulated by the EC Treaty.(11) Products regulated by the EC Treaty.(12) Products regulated by the EC Treaty.(13) Products regulated by the EC Treaty.(14) Products regulated by the EC Treaty.(15) Products regulated by the EC Treaty.(16) Products regulated by the EC Treaty.(17) Products regulated by the EC Treaty.(18) Products regulated by the EC Treaty.(19) Products regulated by the EC Treaty.(20) Products regulated by the EC Treaty.(21) Products regulated by the EC Treaty.(22) Products regulated by the EC Treaty.(23) Products regulated by the EC Treaty.(24) Products regulated by the EC Treaty.(25) Products regulated by the EC Treaty.(26) Products regulated by the EC Treaty.(27) Products regulated by the EC Treaty.(28) Products regulated by the EC Treaty.(29) Products regulated by the EC Treaty.(30) Products regulated by the EC Treaty.(31) Products regulated by the EC Treaty.(32) Products regulated by the EC Treaty.(33) Products regulated by the EC Treaty.(34) Products regulated by the EC Treaty.(35) Products regulated by the EC Treaty.(36) Products regulated by the EC Treaty.(37) Products regulated by the EC Treaty.(38) Products regulated by the EC Treaty.(39) Products regulated by the EC Treaty.(40) Products regulated by the EC Treaty.(41) Products regulated by the EC Treaty.(42) Products regulated by the EC Treaty.(43) Products regulated by the EC Treaty.(44) Products regulated by the EC Treaty.(45) Products regulated by the EC Treaty.(46) Products regulated by the EC Treaty.(47) Products regulated by the EC Treaty.(48) Products regulated by the EC Treaty.(49) Products regulated by the EC Treaty.(50) Products regulated by the EC Treaty.(51) Products regulated by the EC Treaty.(52) Products regulated by the EC Treaty.(53) Products regulated by the EC Treaty.(54) Products regulated by the EC Treaty.(55) Products regulated by the EC Treaty.(56) Products regulated by the EC Treaty.(57) Products regulated by the EC Treaty.(58) Products regulated by the EC Treaty.(59) Products regulated by the EC Treaty.(60) Products regulated by the EC Treaty.(61) Products regulated by the EC Treaty.(62) Products regulated by the EC Treaty.(63) Products regulated by the EC Treaty.(64) Products regulated by the EC Treaty.(65) Products regulated by the EC Treaty.(66) Products regulated by the EC Treaty.(67) Products regulated by the EC Treaty.(68) Products regulated by the EC Treaty.(69) Products regulated by the EC Treaty.(70) Products regulated by the EC Treaty.(71) Products regulated by the EC Treaty."